DETAILED ACTION
This final rejection is responsive to the amendment filed 29 December 2021.  Claims 1-14 are pending.  Claims 1 and 11 are independent claims.  Claims 11-14 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections under 35 U.S.C. 112(b)
Applicant’s amendments have been fully considered and they are persuasive.  The rejections are withdrawn.

Claim Rejections under 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pg. 8) that Craeghs does not analyze printed layers and assign a color to the layer as a whole.  “Instead, the paragraphs cited by the Examiner discuss a pixel by pixel analysis.  In Craeghs, optical images of the layers are captured and individual pixels of the layer are compared with reference values to determine whether errors are present at the pixel locations.” This is not the same as receiving a quality indicator for a complete layer as contemplated by the currently claimed embodiments.”
Examiner respectfully disagrees.  Applicant is arguing for functionality that is not present in the claims, i.e. receiving a quality indicator for each printer layer of the object and assigning a color to each quality indicator.  Craeghs teaches determining whether there are erros by comparing pixel of the optical images and using color to correspond to the likelihood that there is an error in the area.
Applicant further argues (pg. 9) that Craeghs does not assign a color based on the quality: “rather than assigning a color to a layer that is determined to be low quality, Craeghs uses pixel values to determine whether the layer is low quality.”
Examiner respectfully disagrees.  Applicant is arguing for functionality that is not present in the claims.  The claims require assigning a color to each quality indicator.  Accordingly, Craeghs teaches using color to determine whether there are errors.
Applicant further argues (pg. 9) that Craeghs does not teach the use of a sequence of colored bars indicating the value of the quality of the respective layers: “These stocked optical images are not similar to a sequence of colored bars as shown in Applicant’s Figs. 3-5.”
Examiner respectfully disagrees.  Applicant is arguing for functionality that is not present in the claims.  The require visualizing the quality indicators of the received manufactured layers as a sequence of colored bars ordered according to the sequence of the manufactured layers.  Accordingly, Craeghs teaches using color to correspond to errors AND displaying the layers in a stack.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Craeghs (US 2018/0322621 A1) hereinafter known as Craeghs in view of Chapman (US 11,073,824 B1) hereinafter known as Chapman.

Regarding independent claim 1
A method for computer-aided processing of quality information of an object manufactured by stacked printed layers in an additive manufacturing system, comprising the steps of: receiving a quality indicator for each printed layer of the object from the manufacturing system;  (Craeghs: Fig. 6 and ¶[0046], ¶[0053], and ¶[0058]-¶[0062]; Craeghs teaches comparing gray values in the pixels of optical images with reference gray values in order to determine whether there are errors.  Moreover, Fig. 10A and ¶[0090] teaches stacks of optical images of a 3D model and using color to represent the likelihood of an error.)
assigning a color ... to each quality indicator depending on the value of the quality indicator; and  (Craeghs: ¶[0089]-¶[0090]; Craeghs teaches using color to correspond to the likelihood that there is an error in the area.)
visualizing the quality indicators of the received manufactured layers as a sequence of colored bars ordered according to the sequence of the manufactured layers, the color of each bar indicating the value of the quality indicator of the respective printed layer on a graphical user interface.  (Craeghs: Fig. 10A and ¶[0066] and ¶[0089]-¶[0090]; Craeghs teaches using color to correspond to the likelihood that there is an error in the area.  Craeghs teaches displaying the layers in a stack.)

Craeghs does not explicitly teach, with respect to limitation (b), “... out of a predefined set of colors ...”

However, Chapman does teach, with respect to limitation (b), “... out of a predefined set of colors ...”  (Chapman: col. 5, lines 10-41 and col. 17, lines 60-67 to col. 18, lines 1-8; Chapman teaches color coding the virtual image to represent quality, such as green to represent good quality while orange or red represents lower quality.)


Craeghs and Chapman are in the same field of endeavor as the present invention, as the references are directed to additive manufacturing and displaying the quality of the result on the Chapman: col. 5, lines 10-41 and col. 17, lines 60-67 to col. 18, lines 1-8.


Regarding claim 3, Craeghs in view of Chapman teaches the method according to claim 1 (as cited above).

Craeghs further teaches:
comprising a step of: transferring an object quality indicator depending on the color variation of the ordered sequence of bars to the manufacturing system indicating the evaluated quality information of the overall object build up by the printed layers.  (Craeghs: ¶[0061], ¶[0082]-¶[0085]; Craeghs teaches the user being able to stop the build or take other appropriate action if there is an error.)


Regarding claim 4, Craeghs in view of Chapman teaches the method according to claim 1 (as cited above).

Chapman further teaches:
wherein assigning the color is performed by: normalizing the quality indicator value to a quality indicator number in a predefined interval; and mapping the quality indicator number to a color scale, especially to a gradient interval between two chosen colors.  (Chapman: col. 5, lines 10-41 and col. 17, lines 60-67 to col. 18, lines 1-8; Chapman teaches color coding the virtual image to represent quality, such as green to represent good quality while orange or red represents lower quality.  In addition, the colors are associated with numbers which symbolize the quality of the segment.)


Regarding claim 5, Craeghs in view of Chapman teaches the method according to claim 1 (as cited above).

Craeghs further teaches:
wherein the total number of layers is mapped to a maximum number of bars displayable on the graphical user interface, the displayable bars are displayed according to the order of the mapped layers and colored according to the quality indicator value of the most significant layer in the respective displayable bar.  (Craeghs: Fig. 10A and ¶[0063], ¶[0066], and ¶[0089]-¶[0092]; Craeghs teaches displaying the entire stack of the optical images representing layers.) 




Regarding claim 6, Craeghs in view of Chapman teaches the method according to claim 1 (as cited above).

Craeghs further teaches:
wherein the lowest sequence number of the layer represented by the first bar and the highest sequence number of the layer represented by the last bar are indicated close to the respective bar in the sequence of bars.  (Craeghs: Fig. 10A and ¶[0063], ¶[0066], and ¶[0089]-¶[0090]; Craeghs teaches displaying the entire stack of the optical images representing layers.) 
 


Regarding claims 11, 13, and 14, these claims recite an assistance apparatus and a computer program product that performs the method of claims 1 and 3; therefore, the same rationale for rejection applies.



Claims 2, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Craeghs in view of Chapman in view of McCann (US 2019/0018400 A1) hereinafter known as McCann.

Regarding claim 2, Craeghs in view of Chapman teaches the method according to claim 1 (as cited above).

Craeghs in view of Chapman does not explicitly teach the limitations of claim 2.

However, McCann teaches:
comprising additional steps of: selecting a subset of one or several bars out of the sequence of bars; and providing information on the layers of the selected subset.  (McCann: Fig. 6 and ¶[0066]; McCann teaches a user interface screen which allows the user to select a specific layer and display information about that layer.)
McCann is in the same field of endeavor as the present invention, as it is directed to additive manufacturing and displaying the layers.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for using colors to denote the likelihood of an error for a layer in the additive manufacturing process as taught in Craeghs with further allowing the user to select a layer to view more info as taught in McCann.  Craeghs in view of Chapman already teaches displaying the layers on the interface.  However, Craeghs in view of Chapman does not explicitly teach further allowing the user to select a layer to view more info.  McCann provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Craeghs and Chapman to include teachings of McCann because the combination would allow to view more information about the layer, as suggested by McCann: ¶[0066].


Regarding claim 7, Craeghs in view of Chapman teaches the method according to claim 1 (as cited above).

Chapman further teaches:
... with the highest or lowest quality indicator value of the displayed layers.  (Chapman: col. 5, lines 10-41 and col. 17, lines 60-67 to col. 18, lines 1-8; Chapman teaches the colors are associated with numbers which symbolize the quality of the segment.)

However, McCann teaches:
wherein a minimum context element and a maximum context element are displayed adjacent to each border of the displayed sequence of bars, indicating the color and/or additional (McCann: Fig. 6 and ¶[0066]; McCann teaches a user interface screen which displays the layer.  The information above the layer displays the additional information.)
McCann is in the same field of endeavor as the present invention, as it is directed to additive manufacturing and displaying the layers.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for using colors to denote the likelihood of an error for a layer in the additive manufacturing process as taught in Craeghs with further allowing the user to select a layer to view more info as taught in McCann.  Craeghs in view of Chapman already teaches displaying the layers on the interface.  However, Craeghs in view of Chapman does not explicitly teach further allowing the user to select a layer to view more info.  McCann provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Craeghs and Chapman to include teachings of McCann because the combination would allow to view more information about the layer, as suggested by McCann: ¶[0066].


Regarding claim 8, Craeghs in view of Chapman teaches the method according to claim 1 (as cited above).

Craeghs in view of Chapman does not explicitly teach the limitations of claim 8.

However, McCann teaches:
wherein the graphical user interface provides a manner of selecting one bar of the displayed sequence of bars results in displaying the layer number and additional information of the selected bar.  (McCann: Fig. 6 and ¶[0066]; McCann teaches a user interface screen which allows the user to select a specific layer and display information about that layer, including the layer number.)
McCann is in the same field of endeavor as the present invention, as it is directed to additive manufacturing and displaying the layers.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for using colors to denote the likelihood of an error for a layer in the additive manufacturing process as taught in Craeghs with further allowing the user to select a layer to view more info as taught in McCann.  Craeghs in view of Chapman already teaches displaying the layers on the interface.  However, Craeghs in view of Chapman does not explicitly teach further allowing the user to select a layer to view more info.  McCann provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Craeghs and Chapman to include teachings of McCann because the combination would allow to view more information about the layer, as suggested by McCann: ¶[0066].


Regarding claim 9, Craeghs in view of Chapman in view of McCann teaches the method according to claim 8 (as cited above).

However, McCann teaches:
wherein the graphical user interface provides a manner for selecting a neighboring bar resulting in displaying additionally the layer number and additional information of the neighboring bar.  (McCann: Fig. 6 and ¶[0066]; McCann teaches a user interface screen which allows the user to select a specific layer and display information about that layer, including the layer number.)


Regarding claim 12, this claim recites an assistance apparatus that performs the method of claim 2; therefore, the same rationale for rejection applies.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Craeghs in view of Chapman in view of Kim (US 2015/0269289 A1) hereinafter known as Kim.

Regarding claim 10, Craeghs in view of Chapman teaches the method according to claim 1 (as cited above).

Craeghs in view of Chapman does not explicitly teach the limitations of claim 10.

However, Kim teaches:
wherein the graphical user interface provides a manner for selecting a subset of bars resulting in a zoom-in displaying the subset of bars on an enlarged width.  (Kim: Figs. 9A-9B and 12 and ¶[0088]-¶[0090], and ¶[0098]-¶[0099]; Kim teaches being able to zoom on the layered model, which results in a more magnified view.)
Kim is in the same field of endeavor as the present invention, as it is directed to additive manufacturing and displaying the layers.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for using colors to denote the likelihood of an error for a layer in the additive manufacturing process as taught in Craeghs with further allowing the user to zoom into the layered model as taught in Kim.  Craeghs in view of Chapman already teaches displaying the layers on the interface.  Kim: ¶[0088].


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145